Citation Nr: 1819878	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-20 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) for the period from February 28, 2011, to February 1, 2014.

2.  Entitlement to a TDIU prior to February 28, 2011, and after February 1, 2014, based upon extraschedular consideration.


REPRESENTATION

Appellant represented by:	Jennifer Lenard, Agent


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1973 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran withdrew his appeal as to the issues of entitlement to increased ratings for his service-connected knee disabilities by correspondence dated in July 2015.  The TDIU issue is the only matter remaining for appellate review.  As VA regulations provide two distinct entitlement theories under 38 C.F.R. § 4.16, the issue on appeal has been bifurcated for administrative purposes.  

Although the Board may not assign an extraschedular rating in the first instance, it may determine, in the first instance, whether or not a veteran has presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Wages v. McDonald, 27 Vet. App. 233 (2015) (explaining that "the Board is required to obtain the Director's decision before the Board may award extraschedular TDIU"); Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (Board reviews the Director's extraschedular decision de novo, and may, therefore, assign an extraschedular rating after the Director's decision).  

The issue of entitlement to a TDIU based upon extraschedular consideration is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's service-connected disabilities for the period from February 28, 2011, to February 1, 2014, rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU effective from February 28, 2011, to February 1, 2014, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 4.16(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, or disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric will be considered as one disability.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2017).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2017).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2017).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether that veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran contends, in essence, that he is unemployable due to his service-connected disabilities.  In his October 2012 TDIU application he reported he had completed two years of college and that he last worked in aircraft maintenance in August 2004.  Lay statements from friends and family members were provided in support of the claim.

The Veteran meets the schedular criteria for a TDIU for the period from February 28, 2011, to February 1, 2014.  See 38 C.F.R. § 4.16(a).  Service connection was established with evaluations during this period as follows: pseudofolliculitis barbae with acne of the cheek and forehead (30 percent), left knee medical subluxation and laxity (20 percent), right knee traumatic arthritis (10 percent), left knee traumatic arthritis (10 percent), right knee lateral instability (10 percent), left foot hammer toe involving the second digit (10 percent), and right foot hammer toe involving the second digit (10 percent).  The combined service-connected disability from February 28, 2011, to February 1, 2014, was 70 percent.  The service-connected lower extremity orthopedic disabilities also met the requirements for a combined 40 percent rating for TDIU schedular rating purposes.

Social Security Administration (SSA) records show entitlement to benefits was established for disabilities due to the left and right knees which began in August 2004.  A July 2008 VA examination report from R.E.B., M.D., provided diagnoses of markedly severe traumatic arthritis of the left knee and severe traumatic arthritis of the right knee.  It was the examiner's opinion the knee disabilities caused a marked impairment in employability and that in his work as an aircraft mechanic was a marked impairment in his ability to stand or walk for extended periods of time and to climb or squat.  The knee disabilities were thought to represent a significant barrier to the prospects for future employability due to these limitations.  

A May 2010 VA examination report from B.P., M.D., provided diagnoses of severe degenerative joint disease of the knees.  It was noted that the bilateral knee disorders would prevent any occupation that required standing or extended walking, climbing, or squatting, and that he would not be able to perform the duties required of an aircraft mechanic.  He would be able to do sedentary work if the employer made accommodations to allow him to change positions and extend or flex his knees for pain management.  The examiner stated that he could possibly perform desk work, but that his background of training and experience had not been in this field.  

In a November 2012 VA examination report W.M.S., M.D., provided diagnoses of bilateral prepatellar bursitis with a date of diagnosis in June 1974 and degenerative arthritis to the knees with an unclear date of diagnosis.  It was noted that the knee disabilities would impact the Veteran's ability to work and that he would not be able to walk very far.  The examiner, however, found that he would be able to perform a sedentary job based on his knee impairments.  

A September 2015 VA examination report from Dr. R.E.B. provided diagnoses of bilateral knee joint osteoarthritis and bilateral knee instability.  It was noted that the disabilities had significant work-related limitations in relation to weight bearing and that the knees were of such severity that bilateral total knee replacements had been discussed.  It was the examiner's opinion that the bilateral knee disabilities precluded even sedentary employment.

The Board finds that the Veteran's service-connected disabilities for the period from February 28, 2011, to February 1, 2014, rendered him unable to secure and follow a substantially gainful occupation.  The overall evidence of record demonstrates that his knee disabilities preclude physical employment and that the accommodations required for sedentary employment cannot be reasonably expected to be offered by employers for someone with the Veteran's history of training and work experience.  As the applicable schedular rating requirements for a TDIU under 38 C.F.R. § 4.16(a) for the period from February 28, 2011, to February 1, 2014, are met, the claim to this extent is granted.


ORDER

Entitlement to a TDIU for the period from February 28, 2011, to February 1, 2014, is granted, subject to the regulations governing the payment of monetary awards.


REMAND

The Veteran's claim for a TDIU was received by VA on February 23, 2010.  VA records show that prior to February 28, 2011, and after February 1, 2014, the Veteran's combined service-connected disability evaluation was 60 percent and included a 30 percent rating for pseudofolliculitis barbae with acne of the cheek and forehead.  Accordingly, the schedular requirements for a TDIU were not met.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b).  Therefore, this matter must be remanded for appropriate action.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2. Provide the Veteran with an opportunity to provide a full statement regarding the severity and functional impact of his service-connected disabilities, as well as to provide information on his employment history and specific information regarding his educational background, for the applicable appeal period.

Any additional development regarding this claim for an extraschedular TDIU should be completed. 


3. After the above has been completed, refer the Veteran's claim to the Director, Compensation and Pension Service, for consideration of an extra-schedular TDIU award for the appeal period.

4.  Thereafter, the AOJ should address the TDIU issue.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


